Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-22 have been examined.

Reasons for Allowance
	Claims 11-22 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 11-22 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 11. Specifically, the closest prior art of Luo, et al., Feature Extraction and Recognition for Human Action Recognition, Doctoral Thesis, University of Tennessee, 2014, pp. 1-143 fails to expressly teach:
	Claim 11’s "...extracts a parameter appropriate to identify a model among a plurality of sampled parameters..." 
	Claim 11’s "...feature quantity extractor performs a machine learning process..." 


	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 19. Specifically, the closest prior art of Luo, et al. fails to expressly teach:
	Claim 19’s "...feature quantity extracting step, a machine learning process is performed..." 
	Claim 19’s "...step c), a machine learning process is performed..." 
	Claim 19’s "...extracted from step b) a plurality of times..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 20. Specifically, the closest prior art of Luo, et al. fails to expressly teach:
	Claim 20’s "...step c) performs a machine learning process..." 
	Claim 20’s "...extracted by step b) a plurality of times..." 
	Claim 20’s "...extracts a parameter that is appropriate to identify a model among a plurality of sampled parameters..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Shen, et al., Universal Feature Extraction for Traffic Identification of the Target Category, PLoS ONE 11 (11), 2016, pp. 1-22












Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
20 NOV 2021